         Case 3:17-cv-05769-RJB Document 237 Filed 01/13/20 Page 1 of 10




1                                                                    The Honorable Robert J. Bryan

2

3

4

5

6

7
                           UNITED STATES DISTRICT COURT
8                         WESTERN DISTRICT OF WASHINGTON
                                    AT T ACOMA
9
     UGOCHUKWU GOODLUCK
10   NWAUZOR, FERNANDO AGUIRRE-                        No. 17-cv-05769-RJB
     URBINA, individually and on behalf of all
11
     those similarly situated,                         PLAINTIFFS ’ OPPOSITION TO
12                                                     DEFENDANT’S MOTION TO
                                    Plaintiffs,        EXCLUDE EXPERT TESTIMONY
13                                                     OF DR. JEFFREY MUNSON
            v.
14

15   THE GEO GROUP, INC., a Florida
     corporation,
16
                                  Defendant.
17

18                                  I.            INTRODUCTION
19
            Plaintiffs’ expert Jeffrey Munson, Ph.D, is a professor at the University of Washington
20
     and has extensive experience with database management and statistical analysis. He will serve
21
     as a “human calculator” at trial, essentially multiplying the minimum wage by estimates about
22

23   the length of detainee-worker shifts to figure damages owed to the class. The estimates are

24   based on GEO-created documents and information. His work is straight-forward and non-

25   controversial—so much so that GEO’s expert economist does not challenge his methodology.
26



      PLT FS. ’ OPP. T O DE F. ’ S MOT . T O              SC H ROETER GOLDMA R K & BENDER
                                                             810 Third Avenue   Suite 500 Seattle, WA 98104
      E XCL UDE M UNSO N (17-cv-05769-RJB )       1             Phone (206) 622-8000 Fax (206) 682-2305
            Case 3:17-cv-05769-RJB Document 237 Filed 01/13/20 Page 2 of 10




1              Still, GEO would exclude Dr. Munson from trial because his academic research focuses

2    on autism spectrum disorder, and not “the area of damages.”1 While true, Dr. Munson’s
3
     calculations rest upon universal mathematical methods and principles that apply regardless of
4
     the “thing” underlying the data analyzed. Put differently, Dr. Munson’s “math” would stand
5
     whether he was computing the statistical output from one of his autism studies or the backpay
6
     at issue here. Moreover, Dr. Munson has served as an expert in many wage-and-hour cases and
7

8    has testified at numerous trials. This work is not foreign to him.

9              If GEO wants to challenge Dr. Munson’s assumptions or his reliance upon the same, it
10   may do so as argument at trial. But because Dr. Munson satisfies the rules of evidence
11
     governing the admissibility of expert testimony, GEO’s motion to exclude him altogether
12
     should be denied.
13
                                     II.    FACTUAL BACKGROUND
14

15   A.        Dr. Munson is a UW Professor who has rendered expert opinions about damages
               in many wage-and-hour lawsuits, and he has testified at trial about damages five
16             times in the last five years.

17               Dr. Munson earned his undergraduate degree from Stanford University and his Ph.D.
18   from the University of Washington, where he completed graduate-level courses in a variety of
19
     statistical techniques. Barnacle Decl., Ex. B (Munson Report) at 13 (Dkt. No. 218-2); Ex. 1
20
     (Munson Dep.) at 14.2 He currently works as a research professor at UW in the Department of
21
     Psychiatry and Behavioral Science. Barnacle Decl., Ex. B at 13. Since 1998, he has been
22

23   responsible for data analysis and data management of several large, multi-project, collaborative

24
25   1
         Dkt. No. 217 (Mot.) at 1:24
     2
26       Except for Dr. Munson’s expert report, which is attached to the Declaration of Colin Barnacle
         in support of GEO’s motion as Exhibit B, all numbered exhibits are attached to the
         accompanying declaration of Jamal Whitehead (“Whitehead Decl.”).

         PLT FS. ’ OPP. T O DE F. ’ S MOT . T O              SC H ROETER GOLDMA R K & BENDER
                                                                810 Third Avenue   Suite 500 Seattle, WA 98104
         E XCL UDE M UNSO N (17-cv-05769-RJB )    2                Phone (206) 622-8000 Fax (206) 682-2305
          Case 3:17-cv-05769-RJB Document 237 Filed 01/13/20 Page 3 of 10




1    studies, including the extensive use of multiple software programs for various data analytic

2    tasks. Id. For more than a dozen years, Dr. Munson has also performed damages calculations
3
     in wage and hour class actions based upon voluminous payroll, timekeeping, and similar data
4
     produced by defendant employers. Whitehead Decl., ¶ 2. Dr. Munson has performed damages
5
     calculations in approximately forty different wage cases, and testified at trial at least five times
6
     in the last five years. Ex. 1 (Munson Dep.) at 19; Barnacle Decl., Ex. B at 26.
7

8            For example, in Pellino v. Brink’s, Inc., 267 P.3d 383, 399 (Wash. Ct. App. 2011), the

9    Washington Court of Appeals upheld Dr. Munson’s testimony regarding his calculation of
10   damages in a class-action wage dispute. In addition, his expert testimony has been admitted
11
     and endorsed by the Yakima Superior Court in WA State Nurses Assoc. v. Yakima Reg’l Med.
12
     & Cardiac Ctr., No. 15-2-01109-9 and by the King County Superior Court in Espinoza v. MH
13
     Janitorial Serv., No. 14-2-26201-9, Hill, et al. v. Garda CL NW, Inc., No. 09-2-07360-1, and
14

15   Bruner v. Davis Wire Corp., No. 12-2-15676-0. Barnacle Decl., Ex. B at 26. He has offered

16   deposition testimony in Pierce County Superior Court in Rojas v. Damco Distribut. Serv.,

17   Inc./Damco USA, Inc., No. 17-2-14133-5, in King County Superior Court in Hardie et al. v.
18   Best Parking Lot Cleaning Inc., No. 17-2-27730-4, and in U.S. District Court for the Western
19
     District of Washington in Mendis v. Schneider Nat’l Carriers, Inc., No. C15-0144-JCC and
20
     Southwell v. Mortgage Investors Corp. of Ohio, Inc., No. C13-1289 MJP. Barnacle Decl., Ex.
21
     B at 26.
22

23   B.      Dr. Munson analyzed the economic damages owed to the Class, using data and
             information produced by GEO and standard mathematical principles.
24
             Plaintiffs retained Dr. Munson to assess the economic damages sustained by detained
25
     persons participating in the “Voluntary Wage Program” (VWP) at the Northwest Detention
26
     Center (NWDC). Barnacle Decl., Ex. B (Munson Report) at 2. To render his opinions,

      PLT FS. ’ OPP. T O DE F. ’ S MOT . T O                  SC H ROETER GOLDMA R K & BENDER
                                                                 810 Third Avenue   Suite 500 Seattle, WA 98104
      E XCL UDE M UNSO N (17-cv-05769-RJB )       3                 Phone (206) 622-8000 Fax (206) 682-2305
            Case 3:17-cv-05769-RJB Document 237 Filed 01/13/20 Page 4 of 10




1    Dr. Munson analyzed monthly bills submitted by GEO to U.S. Immigration and Customs

2    Enforcement (ICE) for reimbursement of the wages GEO paid the detainee workers.
3
     Dr. Munson also reviewed a summary chart of “Detainee Worker Average Hours” prepared by
4
     Michael Heye—one of GEO’s classifications officers at NWDC. Ex. 2 (Heye Dep.) at 94-95.
5
     According to Heye, the document reflects the number of pods, workers and total assignments
6
     in the VWP each day, as well as the average length of shift. Id. This document came to be
7

8    known as “Exhibit 20” because it was first used in the deposition of Ryan Kimble during

9    discovery in the State of Washington’s case, but was later marked as “Exhibit 325” during
10   Heye’s deposition. Dr. Munson refers to this document as “Exhibit 20” in his report. Barnacle
11
     Decl., Ex. B.
12
               Relying upon the documents created and produced by GEO, Dr. Munson extracted
13
     GEO’s monthly payments to the detainee workers during the Class Period. Barnacle Decl.,
14

15   Ex. B at 4. Because each dollar requested represented one detainee worker shift, he was able

16   to determine the number of detainee worker shifts each month. Id. at 5. He then multiplied the

17   monthly worker pay by the corresponding Washington State minimum wage. Id. The product
18   was the amount of pay VWP participants would be entitled to if they received minimum wage
19
     and if each shift lasted one hour. Id. He then multiplied that amount by 1.72—the average shift
20
     length per detainee as reflected in Exhibit 20. Id. Finally, from the values obtained, he
21
     subtracted the amount of money the workers were actually paid as reflected on the invoices to
22

23   derive the amount owed in aggregate to the class.3 Id.

24
25   3
         After the expert report deadline, GEO produced banking data showing the amounts paid to
26       individual detainee workers for their work in the VWP. Dr. Munson has analyzed this data
         and anticipates supplementing his report to refine his aggregate damages calculations and to
         determine individual damages owed to the Class Members. Whitehead Decl., ¶ 3.

         PLT FS. ’ OPP. T O DE F. ’ S MOT . T O             SC H ROETER GOLDMA R K & BENDER
                                                                810 Third Avenue   Suite 500 Seattle, WA 98104
         E XCL UDE M UNSO N (17-cv-05769-RJB )    4                Phone (206) 622-8000 Fax (206) 682-2305
          Case 3:17-cv-05769-RJB Document 237 Filed 01/13/20 Page 5 of 10




1                                  III.       LEGAL ARGUMENT

2           GEO argues that Dr. Munson’s “psychology background does not provide a reliable
3
     background for his opinions,” Mot. at 3, but this misstates the nature of Dr. Munson’s work
4
     and the admissibility standard for expert testimony.
5
               Under the federal rules, an expert is qualified to testify if:
6
                    (a)     the expert’s scientific, technical, or other specialized
7
                            knowledge will help the trier of fact to understand the
8                           evidence or to determine a fact in issue;
                    (b)     the testimony is based on sufficient facts or data;
9                   (c)     the testimony is the product of reliable principles and
                            methods; and
10                  (d)     the expert has reliably applied the principles and methods to
                            the facts of the case.
11

12   Fed. R. Evid. 702. “[I]n considering the admissibility of testimony based on some ‘other

13   specialized knowledge,’ Rule 702 generally is construed liberally.” United States v. Hankey,
14   203 F.3d 1160, 1168 (9th Cir. 2000). “The determination whether an expert witness has
15
     sufficient qualifications to testify is a matter within the district court’s discretion.” United
16
     States v. Garcia, 7 F.3d 885, 889 (9th Cir. 1993) (internal quotation omitted).
17
     A.     Dr. Munson’s specialized knowledge about “crunching” large data sets, like
18          payroll information, will help the jury understand the economic damages in this
19          wage and hour case.

20          Dr. Munson is perfectly suited to assess damages in this case. There are nearly 10,000

21   Class Members and volumes of GEO payroll records and bills to ICE. Dr. Munson loaded this
22   information into a programing language that he uses frequently for his academic research,
23
     which provides a wide variety of statistical and graphical analysis tools to him. From there, he
24
     simply calculated economic damages using basic arithmetic. Yes, his academic research
25
     focuses on the developmental trajectory of children, but this requires extensive analysis of
26
     large data sets—precisely the challenge before him here. And to the extent there are any

      PLT FS. ’ OPP. T O DE F. ’ S MOT . T O                 SC H ROETER GOLDMA R K & BENDER
                                                                 810 Third Avenue   Suite 500 Seattle, WA 98104
      E XCL UDE M UNSO N (17-cv-05769-RJB )       5                 Phone (206) 622-8000 Fax (206) 682-2305
          Case 3:17-cv-05769-RJB Document 237 Filed 01/13/20 Page 6 of 10




1    lingering questions about Dr. Munson’s field of research and its applicability to this case, Dr.

2    Munson has done this sort of number crunching in many wage and cases.
3
            Dr. Munson’s testimony will help the jury understand the reams of data reflecting the
4
     economic damages in this case. Although it may be possible for the jury to perform the same
5
     mathematical calculations as Dr. Munson for a handful of records, it is practically impossible
6
     for them to do so for the years of invoices and thousands of Class Members in this case. For
7

8    this reason, courts have recognized the propriety of experts testifying as “human calculators.”

9    See Wirtz v. Turner, 330 F.2d 11, 14 (7th Cir. 1964) (“A jury cannot keep in mind all of the
10   figures that might enter into a determination as to whether overtime payments were due.
11
     Computations and summaries based upon evidence before the Court, in many instances, would
12
     be very helpful to a jury. An expert may testify to computations based on facts which are in
13
     evidence as an aid to the jury's determination.”).
14

15          Here, Dr. Munson has performed calculations that would otherwise be immensely

16   burdensome and time-consuming—if not impossible—for the jury to conduct on its own. His

17   testimony will be a welcome addition at trial.
18   B.     Dr. Munson relied on documents and information prepared by GEO.
19
            GEO argues that Dr. Munson relied on faulty assumptions and unreliable information,
20
     but here again, GEO misstates the record. Specifically, GEO claims that Dr. Munson did not
21
     determine the accuracy of the information contained in Exhibit 20, and that he incorrectly used
22

23   averages for the 11 months of missing invoices from GEO to ICE. Exhibit 20, however, is a

24   document that GEO prepared and produced estimating the shift-lengths of detainee workers,

25   so GEO’s attacks on its accuracy deal self-inflicted wounds only, and do not call into question
26
     Dr. Munson’s work or qualifications. And despite GEO’s litigation argument, the company’s


      PLT FS. ’ OPP. T O DE F. ’ S MOT . T O               SC H ROETER GOLDMA R K & BENDER
                                                               810 Third Avenue   Suite 500 Seattle, WA 98104
      E XCL UDE M UNSO N (17-cv-05769-RJB )      6                Phone (206) 622-8000 Fax (206) 682-2305
          Case 3:17-cv-05769-RJB Document 237 Filed 01/13/20 Page 7 of 10




1    30(b)(6) designee recently testified at deposition that 1.72 hours—the average shift length

2    stated in Exhibit 20—is still accurate. Ex. 3 (GEO 30(b)(6) Dep.) at 17-21 (“The estimated
3
     average hours worked by detainees, I believe, was 1.72 hours.”). In fact, GEO’s offset defense
4
     still relies on this figure. Id.
5
             As for GEO’s argument about the assumptions Dr. Munson applied to compensate for
6
     the missing GEO invoices to ICE, Geo’s argument is more an indictment against the
7

8    Company’s discovery practices than anything else, as GEO has failed to produce complete

9    records to Plaintiffs.
10           In any event, damages experts routinely rely on assumptions provided by counsel. Tuf
11
     Racing Prod. v. Am. Suzuki Motor Corp., 223 F.3d 585, 591 (7th Cir. 2000) (admitting expert
12
     opinion based on financial information furnished by party and assumptions given by party’s
13
     counsel); Loeffel Steel Prod., Inc. v. Delta Brands, Inc., 372 F. Supp.2d 1104, 1118-19 (N.D.
14

15   Ill. 2005) (admitting expert opinion based on measurements provided by party’s employees

16   despite allegations of bias and unreliability). Indeed, “it is well-settled that a damages expert

17   … can testify as to damages while assuming the underlying liability.” Sancom, Inc. v. Qwest
18   Commc’n Corp., 683 F. Supp.2d 1043, 1068 (2010). Here, Dr. Munson’s reliance on GEO’s
19
     work-product and the assumptions he made about the missing invoices are no different than
20
     any other expert answering a hypothetical question posed by counsel.
21
             Even if there were legitimate questions about the reliability of the information relied
22

23   on by Dr. Munson, they do not affect the admissibility of his testimony. “As a general rule,

24   questions relating to the bases and sources of an expert’s opinion affect only the weight to be

25   assigned that opinion rather than its admissibility.” Loeffel Steel Prod., 372 F. Supp.2d at 1119.
26
     “[T]he judge is supposed to screen the jury from unreliable nonsense opinions, but not exclude



      PLT FS. ’ OPP. T O DE F. ’ S MOT . T O                SC H ROETER GOLDMA R K & BENDER
                                                                810 Third Avenue   Suite 500 Seattle, WA 98104
      E XCL UDE M UNSO N (17-cv-05769-RJB )      7                 Phone (206) 622-8000 Fax (206) 682-2305
          Case 3:17-cv-05769-RJB Document 237 Filed 01/13/20 Page 8 of 10




1    opinions merely because they are impeachable. The district court is not tasked with deciding

2    whether the expert is right or wrong, just whether his testimony has substance such that it
3
     would be helpful to a jury.” Alaska Rent-A-Car, Inc. v. Avis Budget Grp. Inc., 738 F.3d 960,
4
     969-70 (2013) (holding that defendant’s challenges to the testimony and opinions of plaintiff’s
5
     damages expert went to its weight and credibility, not to its admissibility). Id. at 970.
6
     C.     Dr. Munson’s methodology is sound, as he applied basic arithmetic to GEO’s
7
            payroll data and other information to calculate damages owed to the Class.
8
            GEO goes on to challenge Dr. Munson’s methodology on the basis that he failed to
9
     obtain a sample of a subset of detainees and apply that sample to the larger population. Yet in
10
     reviewing Dr. Munson’s work, GEO’s damages expert does not challenge Dr. Munson’s
11

12   methodology beyond the same argument above about the accuracy of Exhibit 20. Ex. 4

13   (Morones Report) at 13. In fact, in reaching her conclusion that the average shift length for
14   detainee workers was slightly shorter than the time reflected on Exhibit 20, GEO’s expert
15
     applies the same methodology as Dr. Munson. Id. at 8, 12.
16
            Even assuming for argument’s sake there were legitimate challenges to Dr. Munson’s
17
     methodology, those critiques would go to the weight of his testimony, not its admissibility:
18

19          [T]he test under Daubert is not the correctness of the expert’s conclusions but
            the soundness of his methodology. Under Daubert, the district judge is
20          “a gatekeeper, not a fact finder.” When an expert meets the threshold
            established by Rule 702 as explained in Daubert, the expert may testify and
21          the jury decides how much weight to give that testimony.
22   Primiano v. Cook, 598 F.3d 558, 564-65 (9th Cir. 2010), as amended (Apr. 27, 2010).
23
                                             CONCLUSION
24
            Dr. Munson has the requisite skill and experience to testify about damages in this case,
25
     as he has done in many other wage and hour actions, and his testimony will be useful to the
26
     jury. GEO has failed to show any fundamental flaws in Dr. Munson’s methodology or in the


      PLT FS. ’ OPP. T O DE F. ’ S MOT . T O                 SC H ROETER GOLDMA R K & BENDER
                                                                810 Third Avenue   Suite 500 Seattle, WA 98104
      E XCL UDE M UNSO N (17-cv-05769-RJB )       8                Phone (206) 622-8000 Fax (206) 682-2305
         Case 3:17-cv-05769-RJB Document 237 Filed 01/13/20 Page 9 of 10




1    GEO-produced documents and information upon which he has relied. Accordingly, this Court

2    should deny GEO’s motion to exclude Dr. Munson from trial.
3
            DATED this 13th day of January, 2020.
4
                                               SCHROETER GOLDMARK & BENDER
5
                                               s/ Jamal N. Whitehead
6                                              Adam J. Berger, WSBA #20714
                                               Lindsay L. Halm, WSBA #37141
7
                                               Jamal N. Whitehead, WSBA #39818
8                                              810 Third Avenue, Suite 500
                                               Seattle, WA 98104
9                                              Tel: (206) 622-8000
                                               berger@sgb-law.com
10                                             halm@sgb-law.com
                                               whitehead@sgb-law.com
11

12                                             THE LAW OFFICE OF R. ANDRE W FRE E
                                               Andrew Free (Pro Hac Vice)
13                                             PO Box 90568
                                               Nashville, TN 37209
14                                             Tel: (844) 321-3221
15                                             Fax: (615) 829-8959
                                               andrew@immigrantcivilrights.com
16
                                               OPEN SKY LAW, PLLC
17                                             Devin T. Theriot-Orr
                                               20415 – 72nd Avenue South, Suite 110
18                                             Kent, WA 98032
19                                             devin@opensky.law

20                                             MENTER IMMIGRATION LAW PLLC
                                               Meena Menter, WSBA #31870
21                                             8201 – 164th Avenue NE, Suite 200
                                               Redmond, WA 98052
22                                             meena@meenamenter.com
23
                                               Class Counsel
24
25

26



      PLT FS. ’ OPP. T O DE F. ’ S MOT . T O              SC H ROETER GOLDMA R K & BENDER
                                                               810 Third Avenue   Suite 500 Seattle, WA 98104
      E XCL UDE M UNSO N (17-cv-05769-RJB )     9                 Phone (206) 622-8000 Fax (206) 682-2305
         Case 3:17-cv-05769-RJB Document 237 Filed 01/13/20 Page 10 of 10




1
                                    CERTIFICATE OF SERVICE
2
             I hereby certify that on January 13, 2020, I electronically filed the foregoing, together
3
     with its supporting pleadings and attachments thereto, with the Clerk of the Court using the
4    CM/ECF system, which will send notification of such filing to the following:

5     Devin T. Theriot-Orr                            R. Andrew Free
      OPEN SKY LAW, PLLC                              THE LAW OFFICE OF R. ANDREW FREE
6     20415 – 72nd Avenue South, Suite 110            PO Box 90568
      Kent, WA 98032                                  Nashville, TN 37209
7
      devin@opensky.law                               andrew@immigrantcivilrights.com
8     Attorney for Plaintiff                          Attorney for Plaintiff

9     Meena Menter                                    Joan K. Mell
      MENTER IMMIGRATION LAW PLLC                     III BRANCHES LAW, PLLC
10    8201 – 164th Avenue NE, Suite 200               1019 Regents Boulevard, Suite 204
      Redmond, WA 98052                               Fircrest, WA 98466
11
      meena@meenamenter.com                           joan@3ebrancheslaw.com
12    Attorney for Plaintiff                          Attorney for Defendant

13    Colin L. Barnacle                               Christopher M. Lynch
      Ashley E. Calhoun                               US DEPARTMENT OF JUSTICE
14    Christopher J. Eby                              Civil Division, Federal Programs Branch
15    Adrienne Scheffey                               1100 “L” Street NW
      Allison N. Angel                                Washington, D.C. 20005
16    AKERMAN LLP                                     christopher.m.lynch@usdoj.gov
      1900 Sixteenth Street, Suite 1700               Attorneys for Interested Party
17    Denver, CO 80202
      colin.barnacle@akerman.com
18    ashley.calhoun@akerman.com
19    christopher.eby@akerman.com
      allison.angel@akerman.com
20    adrienne.scheffey@akerman.com
      Attorneys for Defendant
21
            DATED at Seattle, Washington this 13th day of January, 2020.
22

23                                                       s/ Virginia Mendoza
                                                         VIRGINIA MENDOZA, Legal Assistant
24                                                       Schroeter Goldmark & Bender
                                                         810 Third Avenue, Suite 500
25                                                       Seattle, WA 98104
                                                         Tel: (206) 622-8000
26
                                                         mendoza@sgb-law.com


      PLT FS. ’ OPP. T O DE F. ’ S MOT . T O                 SC H ROETER GOLDMA R K & BENDER
                                                                810 Third Avenue   Suite 500 Seattle, WA 98104
      E XCL UDE M UNSO N (17-cv-05769-RJB )      10                Phone (206) 622-8000 Fax (206) 682-2305
